Citation Nr: 1222151	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to September 16, 2011, and a rating in excess of 40 percent from that date.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to November 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions April 2004 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2009; however, he failed to appear for that hearing and, without a statement of good cause for failing to appear, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In December 2009 and May 2011, the Board remanded the case for further development.

In April 2012, the Appeals Management Center (AMC) increased the evaluation of low back strain to 40 percent disabling, effective September 16, 2011.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration. 

In the April 2012 decision, the AMC granted service connection for urinary frequency and erectile dysfunction and assigned 40 and 0 percent disability evaluations, respectively, effective September 16, 2011; granted service connection for neuropathy of the bilateral lower extremities and assigned each a 30 percent evaluation, effective August 21, 2006; and granted entitlement to special monthly compensation (SMC) based on loss of use of creative organ, effective September 16, 2011.  Although these matters are related to the current severity of the Veteran's service-connected lumbar spine disability, they are not inextricably intertwined with the matters on appeal.  The Board expresses no opinion and enters no findings as to the date of onset or severity of the Veteran's newly service-connected urinary frequency, erectile dysfunction, and neuropathy of the bilateral lower extremities, or the date of entitlement to SMC based on loss of use of creative organ.  As a result, the currently appealed claim for a higher rating for the service-connected lumbar spine disability may now be considered without prejudice to any future appeal as to the proper effective date or initial ratings for separately service-connected and rated urinary frequency, erectile dysfunction, and neuropathy of the bilateral lower extremities, as well as the proper effective date for entitlement to SMC based on loss of use of creative organ. 

The issues of entitlement to service connection for hearing loss and tinnitus as well as an acquired psychiatric disorder to include depression and anxiety as due to the service-connected lumbar spine disability, hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to and from September 16, 2011, the Veteran's lumbar spine disability has been productive of severe limitation of flexion of the lumbar spine during the entire appeal period, and has been productive of flexion of less than 30 degrees; ankylosis has not been shown. 

2.  Prior to and from September 2011, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months requiring bed rest prescribed by a physician has not been demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to September 16, 2011, the criteria for a 40 percent rating, but not higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294, 5295 (2002 and 2003); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes ("DCs" or "Codes") 5236, 5237, 5242, 5243 (2011). 

2.  From September 16, 2011, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294, 5295 (2002 and 2003); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a pre-adjudication letter dated in August 2003, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for "service-connected low back strain."  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2009 letter.  The claim was subsequently readjudicated in a June 2009 statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, no further development is required with respect to the duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained all of the identified VA treatment records.  The Veteran has not reported, and the record does not otherwise reflect any relevant post-service private medical treatment pertaining to his service-connected low back disability.  In an August 2009 memorandum, the RO determined that based on July 2009 response from the Social Security Administration (SSA), SSA records did not exist, further efforts to obtain them would be futile, and the medical records were destroyed.  Furthermore, a review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  In addition, he was afforded multiple VA examinations regarding his low back disability.  Also, the requested examination conducted in September 2011 was in accordance with the remand request and is found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The remainder of the prior development instructions have also been satisfactorily carried out, including the association of VA clinical records with the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.   38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  As the Veteran's claim was filed in August 2003, he is entitled to a rating under either the prior or any revised criteria (if such are more favorable) (from their effective dates).  VAOGCPREC 3-2000. 

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under Code 5295, limitation of motion of the lumbar spine was evaluated under Code 5292, and intervertebral disc syndrome was evaluated under Code 5293. 

A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position. A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 20 percent rating if moderate, and a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As ankylosis or complete bony fixation of the spine is not shown, Codes 5286 and 5289 do not apply.]

Effective September 23, 2002 and September 26, 2003, the criteria for intervertebral disc syndrome (IVDS) are found under Code 5293 post-September 2002, and post-September 2003 under Code 5243 (renumbered by the September 2003 amendments from DC 5293).  IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Codes 5293 (2003) and 5243 (2011).

For purposes of evaluations under Codes 5293 or 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).

Effective September 26, 2003, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25, DC 5243 (2011) .

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 


III.  Factual Background

On September 2003 VA examination, the Veteran had complaints of pain and flare-ups with changes of position multiple times a day.  He reported that bedrest had been frequently recommended by his physician.  He had functional impairment due to his inability to stand, walk, or bend.  He was able to brush his teeth and shower in only a sitting position.  He was unable to cook, walk, climb stairs, shop, vacuum, garden, drive a car, take out trash, or push a lawnmower.  He was last employed in 1990 as a factory worker. 

On examination, the examiner found that the Veteran was wheelchair bound and unable to stand up long enough to assess his posture.  His gait could not be determined because he was unable to walk.  In his lumbar spine, there was radiation of pain on movement.  Muscle spasm, tenderness, and signs of bilateral radiculopathy were present.  Straight leg raising was not able to be determined because the Veteran was unable to climb off of the table.  Range of motion could not be assessed because the Veteran was unable to stand long enough to accomplish this.  Ankylosis was absent.  

After examination and x-rays, the examiner stated that for "the VA established diagnosis of lumbosacral strain, diagnosis is osteoarthritis of the lumbar spine with discogenic disease leading to radiculopathy."  

June 2004 VA treatment record noted that the Veteran's chronic low back pain was controlled with narcotics.  

In treatment records dated in August 2004 from Weslaco Family Care Center, the Veteran's range of motion could not be evaluated, though the lumbar paraspinals were very tender.  The Veteran was subsequently prescribed home health care for therapy as he did not think he could tolerate making his appointments due to the severity of his symptoms and his inability to ambulate.  He could not stand and his leg strength was poor.  He had problems ambulating, as well as getting out of bed.  He took pain medication daily.  He was assessed with displacement of lumbar intervertebral disc, myalgia and myositis, lumbar radiculopathy, lumbar disc herniation, traumatic spondylolisthesis, spasms, and lumbar spinal stenosis.  An MRI revealed L5-S1 spondylolisthesis, L5-S1 high-grade bilateral foraminal stenosis, and no disc herniation.  
 
Treatment records from Dr. Slavin noted in August 2004 that the Veteran weighed over 330 pounds and was in a wheelchair.  On examination, hip and foot flexion and leg extension also increased the pain.  Flexion and extension of the lumbar spine was impracticable due to the fact that the slightest amount of flexion caused increased pain.  He was diagnosed with lumbalgia, lumbosacral radiculitis, and spondylolisthesis.  In September 2005 correspondence, Dr. Slavin reported that he has been treating the Veteran since August 2004 for spondylolisthesis, low back pain, and lumbosacral radiculitis.  

In September 2005 correspondence Weslaco Family Care Center, Dr. Ochoa stated that the Veteran has been diagnosed with spinal stenosis, grade 2 spondylolisthesis, and high grade bilateral neuroforaminal stenosis.  

In June 2006, Dr. Slavin requested that the Veteran be seen for a VA examination at a facility closer to his home as he could not endure long road trips via ambulance, which would result in severe chronic back pain.  

On July 2006 VA examination, the Veteran reported that he had constant low back pain and that there were no "flare ups".  He had low back pain with stiffness and would freeze up in the morning.  He complained of weakness after four steps and stated that sitting caused low back pain.  He had been using a motorized wheelchair for the past 10 years and a manual one for the past 20 years.  Throughout the day, he would stand or sit for 15 to 30 minutes before he would lay back down every hour for comfort.  In the morning, he utilized his hospital bed orthopedic bars to help maneuver in bed.  He reported that there were no incapacitating episodes in the last 12 months, but alluded to the fact that Dr. Slavin had prescribed him constant bed rest as needed.  He had a hospital bed with bar support in the morning to exit and dismount his bed.  The examiner noted that the Veteran denied hospitalization for his back and would not answer specifically questions about bedrest.  

On examination, the Veteran weighed 289 pounds.  His gait was unattainable.  Range of motion was 50 degrees forward flexion, 0 degrees of extension, 20 degrees of bilateral side bending, 20 degrees of right rotation, and 15 degrees of left rotation.  The examiner reported that he was unable to ascertain whether range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or flare ups because the Veteran would only lie on his left side and would not roll to his back to ascertain Goldthwaite's sign, and straight leg raise.  He was diagnosed with chronic lumbosacral strain without lower extremity radiculopathy and spondylosis lumbar spine age related complexities.  

An August 21, 2006 nerve conduction examination showed severe left peroneal neuropathy, moderate bilateral left tibial neuropathies, and mild right sural sensory neuropathy.  

In August 2006 correspondence, Dr. Slavin reported that the Veteran had flexion to 5 degrees, and extension to 5 degrees.  

A January 2007 VA treatment records noted that the Veteran had chronic uncontrolled low back pain that kept him confined to a wheelchair.  He reported that he had sharp pain in his back that radiated up his arms and down his spine to his legs and feet.  Laying down and sleeping on his hospital bed helped alleviate the pain.  His back problems interfered with sleep, activities of daily living, normal work, enjoyment of life, and walking.  

On September 2007 VA examination addendum, the examiner reported that the Veteran's July 2006 VA examination was suboptimal secondary to the Veteran's age, comorbidities, and his inability to participate in a full VAMC clinical examination.  The examiner summarized the Veteran's service records and then noted that there was a well established congenital defect in his lumbar spine (referring to the Veteran's spondylolisthesis, grade 1/4).  The examiner noted that from 1953 to 1986, there was no history regarding the Veteran's back disorder.  A December 1986 X-ray report indicated Grade I spondylolisthesis and new degenerative arthritis sclerosis of the L5 facets.  A 1987 EMG/NCS study provided no electrodiagnostic proof or evidence of radiculopathy.  The findings also indicated that the prolonged distal sensory latency of the left sural nerve was most likely secondary to inadequate warming of the extremity and the Veteran's obesity; however, lower extremity sensory peripheral neuropathy could not be ruled out.  August 1988 X-ray imaging showed high-degree first degree or low-grade second degree sponylolisthesis and minimal degenerative changes at all levels.  Spondylosis was finally identified at 35 years, 9 months, and twelve days after service associated with age 56 years, 2 months, and 28 days.  The examiner found that Veteran's spondylosis was age-related, as evidenced by an August 1988 x-ray.  He added that the current low back radiographic imaging diagnosis was not caused by or a result of active duty service as shown by the evidence mentioned above.  
 
An October 2007 treatment record revealed bilateral L-5 paresthesia.  A January 2008 Statement of Attending Physician indicated that the Veteran was not bedridden.  February through June 2008 treatment records noted that there was adequate range of motion of flexion, extension, and lateral movement.  

In April 2010, report of contact, the Veteran reiterated that he could not travel to San Antonio for a VA examination.  

In May 2010, the Veteran received notice that his examination was to be conducted in San Antonio.  

On November 2010 VA examination, it was noted that the Veteran was unable to travel to San Antonio for the examination and that the medical records were reviewed.  The examiner noted that the diagnosis was chronic low back pain secondary to spinal stenosis.  The examiner noted that the Veteran was unemployed, but the medical record stated that he was confined to a wheelchair or scooter, and/bedrest because for his low back pain.  He had decreased mobility, problems with lifting or carrying, lack of stamina, weakness or fatigue, and pain.  The contribution of other medical problems could not be determined from the chart review.  When asked if there has been an increase in the Veteran's back pain since the last examination in July 2006, the examiner found that it was less likely as not.  The examiner reasoned that the VA clinic visits were on a 6 month to a year basis and there was no evidence of acute care or emergency room visits either through VA or privately.  The described status of his ambulatory ability had not changed in the past four years.  The Veteran had not furnished records from his primary pain management to suggest an increase in his back pain, and it appears that there have been no significant medication changes.   

January to May 2011 VA treatment records reflect that the Veteran was issued a hospital bed mattress.  In June 2011, the Veteran's complained of worsening lower back pain.  The symptoms interfered with his activities of daily life, emotions, enjoyment of life, physical activities, and walking.  

On September 16, 2011 VA examination, the Veteran reported that he was unable to walk due to his spine condition.  He reported that pain was exacerbated by physical activity, but was relieved by oxycodone and morphine.  He could function with medication when he had pain.  During flare-ups, he experienced functional impairment, which was described as pain.  He was never hospitalized and had not undergone surgery for the condition.  It appears that he would not specify if he had incapacitating episodes or if a physician recommended bed rest during the previous 12 months.

The examiner noted that the Veteran was wheelchair bound due to lumbar and neuropathy of the legs conditions.  Walking was unsteady and he required a wheelchair for ambulation.  Examination revealed evidence of radiating pain on movement and muscle spasm described as paraspinal contraction.  The muscle spasm produced an abnormal gait.  There was tenderness noted on exam down the lower vertebrae.  Spinal contour is preserved, though there was guarding.  Guarding produced an abnormal gait.  The examination revealed weakness as inability to stand up.  There was no ankylosis of the spine.  Range of motion revealed that he could not produce forward flexion due to inability to stand up.  

Neurological examination revealed that there signs of intervertebral disc syndrome.  For the VA diagnosis of lumbosacral strain, the examiner changed the diagnosis to spondylolisthesis of L5 on S1 as a result of the progression of the previous diagnosis.  

In terms of employment, the examiner found that the Veteran was totally unable to perform physical activities due to lack of mobility.  He was morbidly obese with multiple crippling medical conditions.  A part-time sedentary activity was more appropriate for this Veteran.    

IV.  Analysis

As noted in the introduction section of this decision, above, in a letter dated April 13, 2012, the AMC granted service connection for urinary frequency and erectile dysfunction and assigned 40 and 0 percent disability evaluations, respectively, effective September 16, 2011; granted service connection for neuropathy of the bilateral lower extremities and assigned each a 30 percent evaluation, effective August 21, 2006; and granted entitlement to special monthly compensation (SMC) based on loss of use of creative organ, effective September 16, 2011.  The Veteran has until April 13, 2013, to submit a notice of disagreement with the AMC's determination should he wish to initiate an appeal of the rating assigned or effective date for urinary frequency, erectile dysfunction, and neuropathy of the bilateral lower extremities, as well as the proper effective date for entitlement to SMC based on loss of use of creative organ; those matters are not within the Board's current jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105.

The Veteran's service-connected low back disability (considered apart from the separate 40 percent initial rating for urinary frequency and noncompensable initial rating for erectile dysfunction, effective September 16, 2011; the 30 percent initial ratings assigned for each lower extremity, effective August 21, 2006; and entitlement to special monthly compensation based on loss of use of creative organ, effective September 16, 2011.) is currently rated under Diagnostic Code 5237 for lumbosacral strain as 20 percent disabling prior to September 16, 2011, and 40 percent disabling from that date. 

Although the Veteran has been diagnosed with a low back disability other than low back strain, including, spondylolisthesis of L5 on S1, intervertebral disc syndrome, degenerative arthritis sclerosis of the L5 facets, spondylosis, degenerative changes at all levels, chronic lumbosacral strain, lumbalgia, lumbosacral radiculitis, L5-S1 high-grade bilateral foraminal stenosis, osteoarthritis of the lumbar spine with discogenic disease leading to radiculopathy, as well as others, the portion of the Veteran's impairment that is due to the service-connected low back strain has not been distinguished from that portion which is due to other low back disabilities.  

The Board notes that there appears to be conflicting opinions as to whether or not the Veteran's variously diagnosed low back disabilities, other than the service-connected lumbar spine, are related to his active service or service-connected disability.  On one hand, on September 2003 and 2011 VA examinations, the examiners indicated that the Veteran's lumbar strain progressed to osteoarthritis of the lumbar spine with discogenic disease leading to radiculopathy and spondylolisthesis of the L5 on S1.   On the other hand, on July 2006 VA examination, the examiner reported that the Veteran had chronic lumbosacral strain without lower extremity radiculopathy and that the spondylosis of the lumbar spine was due to age related complexities.  Also, on September 2007 VA examination, the examiner found that the current low back radiographic imaging diagnosis (spondylolisthesis, spondylosis, and degenerative arthritis) was not caused by or a result of active duty service.  Regardless, where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Accordingly, the Board will attribute all of the Veteran's low back symptoms to low back strain for the purposes of assessing the severity of that disability.  Id.   

Prior to and from September 16, 2011, it has not been contended nor shown by medical evidence that the Veteran has a vertebral fracture (5285); complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289 or General rating formula for diseases and injuries of the spine).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

A review of the evidence shows that prior to and from September 16, 2011, the Veteran has severe flexion of the lumbar spine.  On September 2003 and 2011 VA examination reports, the examiner was unable to assess range of motion due to the Veteran's inability to stand long enough for testing.  In an August 2004 treatment record, Dr. Slavin reported that flexion and extension of the lumbar spine was impracticable due to the fact that the slightest amount of flexion caused increased pain.  In August 2006 correspondence, Dr. Slavin reported that the Veteran's range of motion included flexion to 5 degrees.  Both VA examination reports and private treatment records and correspondence from private examiners overwhelmingly suggest that the Veteran's lumbar flexion more nearly approximates that of less than 30 degrees on average.  Treatment records dated in 2008 from Dr. Slavin indicated that there was adequate range of motion of flexion and on July 2006 VA examination report there was 50 degrees of flexion, however in neither case was repetitive motion testing performed.  Thus, that evidence does not provide findings as to whether there was additional limitation of motion due to pain.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Prior to September 16, 2011, by resolving all doubt in the Veteran's favor, and from September 16, 2011, the criteria for the assignment of a 40 percent rating based on severe limitation of motion of the lumbar spine are more nearly approximated, based on the old criteria in effect prior to September 2003, and based on the General Rating Formula in effect since September 2003.  

The Board also finds that a disability rating in excess of 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -08 (1995).  Although the Veteran complained of low back pain during all examinations, he is already in receipt of the maximum schedular rating based on limitation of motion, so he cannot receive a higher rating based on the Deluca factors.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

To warrant a rating in excess of 40 percent under the old criteria in effect between August 2003(the date of claim) and September 2003, ankylosis of the spine must be demonstrated.  Because the Veteran has at least some movement at all levels of the spine, ankylosis is not demonstrated.  Furthermore, the July 2003 and September 2011 VA examiners specifically found that there was no ankylosis of the spine.  Therefore, the assignment of a rating in excess of 40 percent on the basis of ankylosis under the old and revised regulations is not warranted at any point throughout the appeal period. 

Similarly, with respect to the Veteran's lumbar spine disability, as mentioned previously, intervertebral disc syndrome is rated under DC 5293, post-September 2002, and under DC 5243, post-September 2003, (renumbered by the September 2003 amendments from DC 5293) based on incapacitating episodes.  Again under that code, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The medical data clearly shows the Veteran has substantial lumbar pathology, to include chronic pain objectively shown in limited motion of the lumbar spine.  The Veteran has denied periods of flare-ups, but rather reports constant pain, as well as pain with changes of his position multiple times throughout the day.  See September 2003 and July 2006 VA examination reports.  VA and private treatment records reflect that the Veteran has trouble getting out of bed and that he was issued a special hospital bed to help him in this regard.  In January 2008, Dr. Slavin clarified that the Veteran was not bedridden, but in November 2010, the VA examiner noted that the Veteran was confined to a wheelchair or scooter and bedrest because of his back pain.  In any event, the file lacks credible evidence, to include documentation, of physician-prescribed bedrest.  Moreover, the duration of the alleged bed rest is somewhat unclear.  The Board recognizes the Veteran's statements during the July 2006 VA examination that Dr. Slavin had prescribed him bedrest.  While the Veteran is competent to report this, the Board finds that he is not credible on this point.  As explained further below, the basis for this finding is the conflicting information presented, and his evasiveness when further questioned by a VA examiner, to clarify the matter.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

During the September 2003 VA examination, the Veteran indicated that bedrest was only "recommended" by his physician.  However, on July 2006 VA examination, he indicated that Dr. Slavin had him on constant bed rest "as needed" by prescription.  In this regard, the examiner stated that there was evidence supporting the Veteran's contention.  However, the Board has reviewed the record and finds no such evidence.  In fact, upon careful review of Dr. Slavin's records, there is no documentation of prescribed bed rest.  Moreover, while alluding to physician-prescribed bed rest, the Veteran specifically reported that there were no incapacitating episodes in the past 12 months.  It appears that the VA examiner attempted to clarify the matter and noted that the Veteran would not specifically answer questions regarding bedrest.  Again, on September 2011 VA examination, it appears that the Veteran would not specify if he had incapacitating episodes or if a physician recommended bed rest during the previous 12 months.  Therefore, credible evidence of bed rest orders and the duration of such orders are not of record.  Thus, it is not possible to establish that the Veteran actually had incapacitating episodes of intervertebral disc syndrome (physician prescribed bedrest) having a total duration of at least 6 weeks during a twelve month period during this appeal and a higher (60 percent) evaluation is not warranted prior to and from September 16, 2011 under DCs 5293 (2003) and 5243 (2011). 

Based on the foregoing, prior to and from September 16, 2011, the Veteran's lumbar spine disability is productive of an overall disability picture that more nearly approximates that of severe limitation of motion, with flexion limited to less than 30 degrees, on average.  In light of the foregoing, the criteria for the assignment of a 40 percent rating, are met under 38 C.F.R. § 4.71a, Diagnostic Code 5292, and pursuant to the General Rating Formula for diseases of the Spine that became effective as of September 2003.  A rating in excess of 40 percent is not for assignment because vertebra facture, bony fixation or ankylosis has not been shown.  Likewise, although the Veteran reports that he has been prescribed bedrest, and there is no doubt the Veteran's physicians have encouraged bed rest as needed, and that due to the Veteran's difficulty getting in and out of bed as well as his inability to ambulate he spends a large amount of time in bed, however, there is no credible evidence showing physician-ordered bed rest totaling 6 weeks in a twelve month period.  

Prior to September 16, 2011, resolving all doubt in the Veteran's favor, the criteria for the assignment of a 40 percent rating, but no higher, for the Veteran's service-connected lumbar spine disability have been met.  From September 16, 2011, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the Veteran's service connected lumbar spine disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no distinct time periods where the Veteran's symptoms warranted higher ratings and staged ratings are no longer for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's lumbar spine disability addressed on appeal (considered separately from the associated neurological conditions) manifests by symptoms including low back pain, weakness, unsteadiness, stiffness, limitation of motion, and the inability to ambulate.  They are contemplated by the current assigned rating criteria.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 


ORDER

Prior to September 16, 2011, a disability rating of 40 percent, but no more, for a lumbar spine disability is granted.

From September 16, 2011, a disability rating in excess of 40 percent for a lumbar spine disability is denied.


REMAND

The Board finds that the claim for TDIU requires further development.  In this regard, the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) as of August 21, 2006.  However, a VA examiner in August 2011 found that he was not precluded from "part-time sedentary activity."  No rationale was provided for this finding and as such, the examination is inadequate in this regard.  Moreover, the Board observes that subsequent to the August 2011 VA examination, the Veteran was awarded service connection for urinary frequency, erectile dysfunction, and neuropathy of the bilateral extremities.  Thus, his capacity for employment must be reconsidered in light of his additional service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination or examinations to evaluate his employability.  The claims file should be reviewed and all appropriate tests should be undertaken.  The examiner should state whether it is at least as likely as not that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, without regard for any nonservice-connected health issues.  The Veteran's educational background and work history should be taken into consideration, but not his age.  Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.    

2.  Given the Veteran's poor health, should he fail to appear for the examination, or if he indicates his inability to appear, then the claims file should still be reviewed by an appropriate examiner or examiners, who should respond to the inquiry set forth above based on the evidence of record.

3.  If at any point throughout the appeal the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2011).  

4.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


